Citation Nr: 0606616	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for ulcerative colitis, (Crohn's disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from July 1958 to November 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

The veteran and his wife presented sworn testimony in support 
of his claim during a November 2005 hearing before the 
undersigned.  At that time, he presented additional evidence, 
consisting of pertinent VA medical records, along with a 
waiver of initial RO review of this new evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the November 2005 hearing on appeal, the 
veteran submitted two statements (dated December 29, 2005, 
and January 28, 2006), indicating that he had suffered flare-
ups of Crohn's disease in December 2005 and in January 2006.  
He stated that both episodes required VA medical treatment at 
the VA medical center in Dallas, including the prescription 
of antibiotics and Prednisone.  Additionally, the Board 
observes that in the course of his November 2005 hearing 
testimony, the veteran stated that he was scheduled for a 
December 2005 VA appointment in regard to his Crohn's disease 
at the VA medical center in Dallas.  As one of the criteria 
for the award of a higher disability rating is "numerous 
attacks a year," records reflecting these episodes are 
pertinent to the veteran's appeal.  38 C.F.R. § 4.114, 
Diagnostic Code 7323.  Moreover, VA has a duty to obtain all 
relevant VA medical records.  38 C.F.R. § 3.159(c)(2).  

As the veteran has identified recent VA treatment records 
that are relevant to his claim on appeal, the Board finds 
that a remand is required to obtain these treatment records 
and to allow the Agency of Original Jurisdiction to perform 
an initial review of such records in connection with an 
adjudication of the veteran's claim for an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain all records of VA 
medical treatment, including inpatient 
treatment, emergency room treatment, and 
outpatient treatment afforded to the 
veteran at the VA medical center in 
Dallas, Texas, after October 2005, for 
treatment of his ulcerative colitis 
(Chrohn's disease).

2.  Upon receipt of the recent VA 
treatment records, IF in the judgement of 
the adjudicators, the contents of the 
newly-obtained medical records indicates 
a change in the severity of the veteran's 
Crohn's disease, the RO should consider 
whether the veteran should be scheduled 
for another VA examination for purposes 
of evaluating the level of impairment 
resulting from Crohn's disease.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


